Case 1:16-cv-00275-JFB-SRF Document 565 Filed 12/11/18 Page 1 of 8 PageID #: 42230



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


  BOSTON SCIENTIFIC SCIMED, INC.,

                                      Plaintiff,
        v.

  EDWARDS LIFESCIENCES
  CORPORATION,

                                  Defendant.                   1:16CV275
  _________________

  EDWARDS LIFESCIENCES PVT, INC.,
  EDWARDS LIFESCIENCES LLC,
  EDWARDS LIFESCIENCES
  CORPORATION,                                      SPECIAL INTERROGATORIES

                           Counterclaim and
                        Third-party Plaintiffs,
             v.


  BOSTON SCIENTIFIC CORPORATION;
  BOSTON SCIENTIFIC SCIMED, INC.,
  SADRA MEDICAL, INC.,

                           Counterclaim and
                     Third-Party Defendants.




  INSTRUCTIONS:

        Please follow the directions provided throughout this Verdict Form. Your
        answer to each question must be unanimous.

        Please refer to the Jury Instructions for guidance on the law applicable to
        each question.

        Please indicate your answer with an “X,” you must answer “yes” or “no” for
        every claim.



                                               1
Case 1:16-cv-00275-JFB-SRF Document 565 Filed 12/11/18 Page 2 of 8 PageID #: 42231



  I.     BOSTON SCIENTIFIC’S CLAIMS - THE ’608 PATENT

         A.     Infringement

  Question No. 1:

          Did Boston Scientific prove, by a preponderance of the evidence, that Edwards
  directly infringed or infringes, or induced or contributed to the infringement of any of the
  following claims of the ’608 Patent, as instructed in Instruction Nos. 18 to 23?

         Claim 1       ____ Yes
                       ____ No

         Claim 2       ____ Yes
                       ____ No

         Claim 3       ____ Yes
                       ____ No

  Question No. 2:

         Did Boston Scientific prove, by a preponderance of the evidence, that Edwards
  has supplied all or a substantial portion of the components of a product covered by the
  following claims of the ’608 patent from the United States to another country and
  actively induced their actual assembly in a way that would have directly infringed if it
  occurred in the United States, as instructed in Instruction No. 24?

         Claim 1       ____ Yes
                       ____ No

         Claim 2       ____ Yes
                       ____ No

         Claim 3       ____ Yes
                       ____ No

  Question No. 3:

          Did Boston Scientific prove, by a preponderance of the evidence, that Edwards
  has supplied a component or components especially made or especially adapted for a
  product, and not a staple article or commodity of commerce suitable for substantial non-
  infringing use, covered by the following claims of the ’608 patent, from the United States
  to another country intending them to be combined in a way that Edwards knew would
  have directly infringed if it occurred in the United States, as instructed in Instruction No.
  24?



                                               2
Case 1:16-cv-00275-JFB-SRF Document 565 Filed 12/11/18 Page 3 of 8 PageID #: 42232



        Claim 1       ____ Yes
                      ____ No

        Claim 2       ____ Yes
                      ____ No

        Claim 3       ____ Yes
                      ____ No


  Question No. 4:

         Did Edwards prove, by clear and convincing evidence, with respect to each of the
  following claims of Boston Scientific’s ’608 patent, that Edwards used the invention of
  the claim more than one year before the effective filing date of the ’608 patent, as
  instructed in Instruction No. 25?

        Claim 1       ____ Yes
                      ____ No

        Claim 2       ____ Yes
                      ____ No

        Claim 3       ____ Yes
                      ____ No

        B.     Validity

  Question No. 5:

         Did Edwards prove, by clear and convincing evidence, that any of the following
  claims of the ’608 patent is invalid as instructed in Instruction No. 27 to 43?

        Claim 1       ____ Yes
                      ____ No

        Claim 2       ____ Yes
                      ____ No

        Claim 3       ____ Yes
                      ____ No




                                            3
Case 1:16-cv-00275-JFB-SRF Document 565 Filed 12/11/18 Page 4 of 8 PageID #: 42233



           C.       Damages

                •   If you answered “yes” to any claim or claims in Question Nos. 1 to
                    3, and “no” to Question No. 4 and Question No. 5 with respect to
                    that same claim, answer Question No. 6.

                •   Otherwise, skip Question No. 6 and proceed to answer Question
                    No. 7.

  Question No. 6:

         What is the total dollar amount that Boston Scientific has proven by a
  preponderance of the evidence that it is entitled to recover from Edwards for
  infringement of the claim or claims of the ’608 patent, as instructed in Instruction Nos.
  46 to 51.

  $_________________


  II.      EDWARDS’ CLAIMS - THE SPENSER PATENTS

           A.       Infringement

  Question No. 7:

          Did Edwards prove, by a preponderance of the evidence, that Boston Scientific
  directly infringed or infringes, or induced or contributed to the infringement of any of the
  following claims of the following patents, as instructed in Instruction Nos. 18 to 23?

  ’575 Patent

        Claim 2: ___ Yes
                 ___ No

  ’133 Patent

        Claim 1: ___ Yes
                 ___ No

        Claim 11: ___ Yes
                  ___ No

  ’383 Patent

        Claim 1: ___ Yes
                 ___ No

                                                 4
Case 1:16-cv-00275-JFB-SRF Document 565 Filed 12/11/18 Page 5 of 8 PageID #: 42234




     Claim 4: ___ Yes
              ___ No

     Claim 7: ___ Yes
              ___ No

  Question No. 8:

         Did Edwards prove, by a preponderance of the evidence, that Boston Scientific
  has supplied all or a substantial portion of the components of a product covered by any
  of the following claims of any of the following patents from the United States to another
  country and actively induced their actual assembly in a way that would have directly
  infringed if it occurred in the United States, as instructed in Instruction No. 24?

  ’575 Patent

     Claim 2: ___ Yes
              ___ No

  ’133 Patent

     Claim 1: ___ Yes
              ___ No

     Claim 11: ___ Yes
               ___ No

  ’383 Patent

     Claim 1: ___ Yes
              ___ No

     Claim 4: ___ Yes
              ___ No

     Claim 7: ___ Yes
              ___ No

  Question No. 9:

          Did Edwards prove, by a preponderance of the evidence, that Boston Scientific
  has supplied a component or components especially made or especially adapted for a
  product, and not a staple article or commodity of commerce suitable for substantial non-
  infringing use, covered by any of the following claims of any of the following patents
  from the United States to another country intending them to be combined in a way that

                                             5
Case 1:16-cv-00275-JFB-SRF Document 565 Filed 12/11/18 Page 6 of 8 PageID #: 42235



  Boston Scientific knew would have directly infringed if it occurred in the United States,
  as instructed in Instruction No. 24?

  ’575 Patent

     Claim 2: ___ Yes
              ___ No

  ’133 Patent

     Claim 1: ___ Yes
              ___ No

     Claim 11: ___ Yes
               ___ No

  ’383 Patent

     Claim 1: ___ Yes
              ___ No

     Claim 4: ___ Yes
              ___ No

     Claim 7: ___ Yes
              ___ No



         B.     Validity

  Question No. 10:

         Did Boston Scientific prove, by clear and convincing evidence, that any of the
  following claims of the ’575, ’133, or ’383 patents is invalid, as instructed in Instruction
  Nos. 27 to 43?

  ’575 Patent

     Claim 2: ___ Yes
              ___ No

  ’133 Patent

     Claim 1: ___ Yes
              ___ No

                                               6
Case 1:16-cv-00275-JFB-SRF Document 565 Filed 12/11/18 Page 7 of 8 PageID #: 42236




     Claim 11: ___ Yes
               ___ No

  ’383 Patent

     Claim 1: ___ Yes
              ___ No

     Claim 4: ___ Yes
              ___ No

     Claim 7: ___ Yes
              ___ No




        C.       DAMAGES

             •   If you answered “yes” to any claim or claims in Question Nos. 7 to
                 9, and “no” to Question No. 10 with respect to that same claim,
                 answer Question No. 11.

             •   Otherwise, you have reached the end of your deliberations. Please review
                 the answers to Special Interrogatories to ensure they accurately reflect
                 your unanimous determinations and have your foreperson sign and date
                 this form. Then, notify the court that you have reached a verdict.

  Question No. 11:

         What is the total dollar amount that Edwards has proven, by a preponderance of
  the evidence, that it is entitled to recover from Boston Scientific for infringement of the
  claim or claims of the ’575, ’133, or ’383 patents, as instructed in Instruction Nos. 46 to
  58.

  The Court has found that the total dollar amount must not include Lotus products sold
  for the United States market. These products were used for FDA approval and are
  exempted from damages.

  $_________________




                                              7
Case 1:16-cv-00275-JFB-SRF Document 565 Filed 12/11/18 Page 8 of 8 PageID #: 42237



           •   Your deliberations are at an end. Please review the answers to
               Special Interrogatories to ensure they accurately reflect your
               unanimous determinations.

           •   The Jury Foreperson should then sign and date this verdict form in
               the spaces below and notify the court that you have reached a
               verdict.



                                                DATED this __ day of December, 2018.



  _____________________________
  JURY FOREPERSON




                                            8
